EXHIBIT 99.2 CATERPILLAR FINANCE CORPORATION JAPAN LOCAL CURRENCY ADDENDUM JAPAN LOCAL CURRENCY ADDENDUM, dated as of September 17, 2009, to the Credit Agreement (as defined below), among Caterpillar Financial Services Corporation, Caterpillar Finance Corporation, the Japan Local Currency Banks (as defined below), Citibank, N.A., as Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Japan Local Currency Agent. ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Addendum, the following terms shall have the meanings specified below: “Credit Agreement” means the Credit Agreement (364-Day Facility), dated as of September 17, 2009, among Caterpillar Inc., Caterpillar Financial Services Corporation, Caterpillar Finance Corporation, the financial institutions from time to time party thereto as Banks, Citibank, N.A., as Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Japan Local Currency Agent, as the same may be amended, waived, modified or restated from time to time. “Japan Local Currency Advance” means any Advance, denominated in Japanese Yen, made to CFC pursuant to Sections2.03A and 2.03B of the Credit Agreement and this Addendum.A Japan
